March 31, 1993

                   [NOT FOR PUBLICATION]
               UNITED STATES COURT OF APPEALS
                   FOR THE FIRST CIRCUIT
                                        

No. 91-2324

                       UNITED STATES,

                         Appellee,

                             v.

                   LUIS DUQUE-RODRIGUEZ,

                   Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Douglas P. Woodlock, U.S. District Judge]
                                                    
                                        

                           Before

                    Breyer, Chief Judge,
                                       
              Cyr and Boudin, Circuit Judges.
                                            

                                        

William G. Small for appellant.
               
Jeffrey  A. Locke, Assistant  United States Attorney, with whom A.
                                                                 
John Pappalardo, United States Attorney, was on brief for appellee.
          

                                        

                                        

          BREYER, Chief Judge.  Luis Duque Rodriguez appeals
                             

from a  drug conspiracy  conviction, 21 U.S.C.    841(a)(1),

and ten year prison  sentence.  After reading the  record in

the case, we find his arguments unconvincing, and we  affirm

the district court.

          The  record  would permit  the  jury  to find  the

following facts:

          1.   In  1990  the FBI  caught  a major  Colombian
               cocaine  dealer, Pedro Alvarez, who agreed to
               help the FBI catch others.

          2.   Alvarez,  on  FBI  instructions,   ordered  a
               shipment of about half  a ton of cocaine from
               Colombia.   The  Colombian dealers  sent  the
               cocaine to Massachusetts.   They also  sent a
               fax  to  what (in  fact)  was  an FBI  office
               saying,  among  other   things,  that   about
               fifteen  pounds  of   the  cocaine  was   for
               "Victor,"  whom Alvarez  identified as  a New
               York dealer, Luis Zapata.

          3.   On  June 6,  1991, Alvarez told  Zapata about
               the shipment.  

          4.   Four days later, Zapata hired Duque  to drive
               him to Massachusetts in Duque's van.  The two
               spent the night  of June 10  at a Fall  River
               hotel,  where Antonio  Dillon,  an FBI  agent
               (masquerading  as  Alvarez's  associate)  had
               reserved them a room.  On June 11, Zapata met
               Dillon and  told him  that he had  "brought a
               friend  with him  to help  him take  the load
               back to New York."  

          5.   On the morning of June 12, Dillon, Zapata and
               Duque met  at the hotel.   Dillon spoke about
               other  shipments and  the need  for security.
               Duque  agreed  that  security was  important.

               Dillon  led Zapata and Duque (in Duque's van)
               to a warehouse.  

               a)   A  film of  the events,  supplemented by
                    testimony  of two  FBI  agents who  were
                    present, shows that  Duque's van  backed
                    into the warehouse, Duque got out of the
                    van,  watched two men open a white sack,
                    looked  at  bricks  of  cocaine  inside,
                    waited   while  Zapata   loaded  several
                    cocaine bricks into storage compartments
                    built into the rear of the van, took two
                    bricks himself from the bag and put them
                    in a compartment  under the  passenger's
                    seat, and shut the van door. 

               b)   Dillon  testified   that,  during  these
                    events,  Duque  said, "We've  been using
                    the van; however,  I need to  . . .  pay
                    for a secret . . . compartment to be put
                    into   the   van    which   will    hold
                    approximately fifty . . . ."

          6.   The FBI then arrested Duque and Zapata.

          Duque makes four arguments on this appeal.  First,

he says that there was insufficient evidence for the jury to

conclude that he knew he was dealing with drugs.  He  points

to  his own testimony that  Zapata paid him  only $1,000 for

the  trip and to a  legal rule that  prohibits conviction on

the basis of an uncorroborated confession with nothing more.

Wong Sun v. United States, 371 U.S. 471, 488-89 (1963).  The
                         

jury,  however, was  free  to disbelieve  Duque's  testimony

about his state of mind.   It could easily believe  that the

amount of payment, even if low, was not sufficient to offset

                            -3-
                             3

other  evidence of  Duque's  knowing involvement.   And  the

record contained much corroboration  -- a film showing Duque

loading  cocaine, for example -- that makes the rule of Wong
                                                            

Sun inapplicable.   Cf. United States  v. Guerrero-Guerrero,
                                                           

776  F.2d  1071,  1075  (1st Cir.  1985)  (jury  could  have

concluded  beyond reasonable doubt  that members  of sailing

vessel's crew knew that vessel contained marijuana, in light

of reasonable inference that smugglers were counting on crew

to  unload hundreds  of  heavy drug-laden  sacks on  board),

cert. denied, 475 U.S. 1029 (1986).
            

          Second, Duque asks us  to set aside his conviction

on the ground  that the  government behaved  "outrageously."

United States  v. Russell,  411  U.S. 423  (1973); see  also
                                                            

Hampton  v.  United  States,  425 U.S.  484,  491-95  (1976)
                           

(Powell, J.,  concurring);  id.  at  495-500  (Brennan,  J.,
                               

dissenting).   Duque should  have raised this  matter before

trial.   Fed.  R. Crim.  P. 12(b)(1),  12(f).   But,  in any

event,  the argument  is not  substantial.  Duque  rests his

argument upon his  claim that the  government here gave  its

informer, Pedro  Alvarez, more  than five hundred  pounds of

cocaine.   Duque  points to  an FBI  agent's testimony  that

275.5 kilograms  were earmarked for Alvarez  himself "as his

profit for assisting in the operation," or as "a fee for . .

                            -4-
                             4

. arranging  the transport, importation of  the cocaine into

the  United States."    In context,  however, this testimony

refers to the fact that the Colombian dealers, thinking that

Alvarez was a drug  broker, told Alvarez that he  could keep

this amount as a broker's commission.  Nothing in the record

suggests  that  the  government  intended  to   let  Alvarez

actually  keep the drugs  or that he did  so.  Thus, Duque's

argument comes down to a claim that the government was wrong

to use the  drugs in a "sting" operation.   This circuit has

made  clear, however, that a drug "sting" does not amount to

"outrageous" government  conduct.  United States  v. Panitz,
                                                           

907  F.2d  1267, 1273  (1st  Cir.  1990); United  States  v.
                                                        

Porter, 764 F.2d 1, 8-9 (1st Cir. 1985).  
      

          Third, Duque  points out that  the district  court

sentenced him on the basis of nine kilograms of cocaine.  He

says that the court  should have sentenced him on  the basis

of less than five kilograms.  The court, however, could have

believed  that he  intended to  transport nine  kilograms of

cocaine, for Duque saw nine kilograms  being loaded into his

van.  

          Fourth, Duque  argues that the  court should  have

sentenced  him  as a  "minimal,"  rather than  as  a "minor"

participant.   See U.S.S.G.  3B1.2.   On our  view, however,
                  

                            -5-
                             5

the  court could have believed that Duque's role as a driver

was more significant  than that  of a minor  "courier" in  a

small  operation,  id.  at    3B1.2,  comment  (nn.1  &  2),
                      

particularly   since  his   van  seemed   to  have   special

compartments that  he said  he intended  to modify  to carry

larger shipments.  We recognize that his comparatively small

compensation ($1,000) argues in  favor of a greater downward

adjustment, but the size of  the operation argues the  other

way.   These matters are  primarily for the  district court,

United States v.  Figueroa, 976  F.2d 1446,  1461 (1st  Cir.
                          

1992),  cert. denied, 61 U.S.L.W. 3584 (U.S. 1993).  And, we
                    

can  find no  legal error  in that  court's exercise  of its

judgment.  Id. at 1462 (rejecting claim that district  court
              

should  have found  defendant  to be  "minimal" participant,

rather than "minor" one); United States v. Tabares, 951 F.2d
                                                  

405,  410 (1st  Cir. 1991)  (district  court's determination

that  defendant  was  a   "minor"  participant  rather  than

"minimal"  one   not  clearly  erroneous,  where   based  on

reasonable inferences drawn from undisputed facts).

          We  find the appellant's  remaining issues without

merit.  See, e.g., United States v. Zannino, 895  F.2d 1, 17
                                           

(1st Cir.  1990) (issues adverted to  in perfunctory manner,

                            -6-
                             6

unaccompanied by effort  at developed argumentation,  deemed

waived).

          The judgment of the district court is

          Affirmed.
                  

                            -7-
                             7